  FORBEARANCE AGREEMENT


This Forbearance Agreement (this “Agreement”) is made and entered into this 29th
day of March, 2011, by and among LY Holdings, LLC, a Kentucky limited liability
company (the “Borrower”) and Lightyear Network Solutions, Inc. (f/k/a Libra
Alliance Corporation) (the “Lender“).


WITNESSETH:


WHEREAS, Borrower is currently indebted to Lender in the principal amount of
$5,149,980.00 pursuant to the Term Note dated February 12, 2010, executed in
favor of Lender in the principal amount of $5,149,980.00 (the “Note”);


WHEREAS, as of the date hereof, a total of $5,149,980.00 of principal is
currently outstanding under the Note, of which $0 is past due;


WHEREAS, as of the date hereof, interest in the amount of $289,950.93 is
currently accrued and outstanding under the Note, of which $227,868.98 is past
due and payable, which may be deemed to constitute an event of default under the
Note (“Past Due Interest”);


WHEREAS, the Borrower desires Lender to waive existing events of default and
forbear from exercising his rights and remedies to collect any Past Due Interest
on the terms and conditions set forth herein; and


WHEREAS, Lender is willing to presently provide a waiver and forbear from
exercising its rights and remedies to collect the Past Due Interest, on the
terms and subject to the conditions contained in this Agreement.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and the Borrower each hereby agree as set forth in this
Agreement.


1.           Use of Defined Terms.  Except as expressly set forth in this
Agreement, all terms which have an initial capital letter where not required by
the rules of grammar are defined in the Note.
2.           Waiver.  Lender hereto waives any existing defaults under the Note.
 
3.           Forbearance.  For good and valuable consideration, Lender agrees to
forbear from demanding payment of Past Due Interest under the Note or commencing
any action against the Borrower with respect to the payment of Past Due Interest
until March 31, 2011, or such other date agreed upon by the parties.
 
 
 

--------------------------------------------------------------------------------

 


4.           Authority to Execute this Agreement.  The Borrower and the Lender
represent and warrant that it has the right, power and capacity and is duly
authorized and empowered to enter into, execute, deliver and perform this
Agreement.


5.           Reservation of Rights.  Lender continues to reserve all of its
rights and remedies pursuant to this Agreement and the Credit Agreements, as
well as any rights and remedies at law, in equity or otherwise.  Nothing
contained in this Agreement shall be or be deemed a waiver of any hereafter
arising or occurring breach, default or event of default, including, nor shall
preclude the subsequent exercise of any of Lender’s rights or remedies, subject
to Section 3 hereof.


6.           Construction.


A.           This Agreement shall be interpreted, construed and governed by and
under the laws of the Commonwealth of Kentucky, without regard to its conflicts
of law doctrine.


B.           Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid and enforceable under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be served herefrom and
such invalidity or unenforceability shall not affect any other provision of this
Agreement, the balance of which shall remain in and have its intended full force
and effect; provided, however, if such provision may be reasonably modified so
as to be valid and enforceable as a matter of law, such provision shall be
deemed to be modified so as to be valid and enforceable to the maximum extent
permitted by law.


C.           The Paragraph headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement between the Borrower and
Lender, and shall not in any way affect the meaning or interpretation of this
Agreement, any Paragraph or provision thereof.


D.           This Agreement shall be binding on the Borrower and its respective
successors and heirs, and shall inure to the benefit of Lender, his successors,
assigns, affiliates, divisions and parent.


E.           This Agreement may not be altered, changed, amended or modified,
except by written agreement signed by Lender or the Borrower.


F.           Whenever required by context, the masculine pronouns will include
the feminine and neuter genders, and the singular will include the plural, and
vice versa.


G.           This Agreement constitutes the entire agreement between the
Borrower and Lender with regard to the subject matter hereof.
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower and Lender have executed this Agreement as of
the date first set forth above.
 
Lender:


LIGHTYEAR NETWORK SOLUTIONS, INC.

            By: /s/ Elaine G. Bush, CFO    
 
   
 
   
 
  Title:
Chief Financial Officer
   
 
             
Borrower:
                 
LY HOLDINGS, LLC
                    By: /s/ J. Sherman Henderson, III                     Title:
Manager/Member        

 
 
3

--------------------------------------------------------------------------------

 